1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                         CENTRAL COURT OF CALIFORNIA
10
11   RODERICK MARSHALL,                          Case No.: CV 16-8630 DMG (MRWx)
     an individual,
12
                        Plaintiff,               AMENDED JUDGMENT [224]
13
                  v.
14
     THE BOEING COMPANY a Delaware
15   corporation; BOEING DEFENSE,
     SPACE & SECURITY, a division of
16   BOEING, business entity form
     unknown; BOEING NETWORK &
17   SPACE SYSTEMS, a part of BOEING
     DEFENSE, SPACE & SECURITY,
18   a business entity, form unknown, and
     DOES 1-10,
19
                        Defendants.
20
21
22
23         WHEREAS on July 6, 2018, the Court entered Judgment on the verdict in the
24   amount of $350,000.00, plus post judgment interest thereon at the legal rate and costs
25   incurred herein;
26         WHEREAS on August 28, 2018, costs were taxed in the amount of $8,744.97;
27   and
28

                                              -1-
1          WHEREAS on June 10, 2019, the Court awarded attorneys’ fees in the sum of
2    $315,360.00 and expert fees in the sum of $4,000.00 to Plaintiff,
3          IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff Roderick
4    Marshall recover of Defendant The Boeing Company the sum of $678,104.97, plus
5    interest at the legal rate on the sum of $350,000 from and after July 6, 2018.
6
7 DATED: June 17, 2019                      _____________________________
8                                                    DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
